                                                                                                               United States District Court
                                                                                                                  Southern District of Texas

                                                                                                                     ENTERED
                                                                                                                 November 29, 2018
                                    UNITED STATES DISTRICT COURT
                                                                                                                  David J. Bradley, Clerk
                                     SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

DUSTIN SANFORD,                                                 §
                                                                §
            Plaintiff,                                          §
VS.                                                             § MISC. ACTION NO. 7:14-MC-01431
                                                                §
THE LOPEZ UNIT WARDEN, et al,                                   §
                                                                §
            Defendants.                                         §

                      ORDER ADOPTING REPORT AND RECOMENDATION
         Pending before the Court is Plaintiff’s §1983 Motion and Application to Proceed in
Forma Pauperis (“IFP”), which had been referred to the Magistrate Court for a report and
recommendation. On November 6, 2018, the Magistrate Court issued the Report and
Recommendation, recommending that Plaintiff’s IFP Application be denied and Plaintiff’s
§1983 Motion be dismissed without prejudice as to all parties. The time for filing objections has
passed and no objections have been filed.
         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Petitioner’s IFP
Application is DENIED and that Plaintiff’s § 1983 Motion is DISMISSED without prejudice as
to all parties.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 29th day of November, 2018.


                                                                ___________________________________
                                                                Micaela Alvarez
                                                                United States District Judge


1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed,
the [district] court need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Douglas v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b)
advisory committee’s note (1983)) superseded by statute on other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery
Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2, 2012).


1/1
